Citation Nr: 1413893	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-33 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, as due to exposure to environmental hazards of the Gulf War, including undiagnosed illness.  

2. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, as due to exposure to environmental hazards of the Gulf War, including undiagnosed illness.  

3. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for peripheral neuropathy of the right upper extremity, as due to exposure to environmental hazards of the Gulf War, including undiagnosed illness.  

4. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for peripheral neuropathy of the left upper extremity, as due to exposure to environmental hazards of the Gulf War, including undiagnosed illness.  

5. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for impotence, also claimed as erectile dysfunction and premature ejaculation, to include as secondary to peripheral neuropathy of the lower extremities and/or as due to exposure to environmental hazards of the Gulf War, including undiagnosed illness.  

6. Entitlement to service connection for benign prostatic hypertrophy, as due to exposure to environmental hazards of the Gulf War, including undiagnosed illness.  

7. Entitlement to service connection for bladder spasms, as due to exposure to environmental hazards of the Gulf War, including undiagnosed illness.  

8. Entitlement to service connection for abdominal pain, as due to exposure to environmental hazards of the Gulf War, including undiagnosed illness.  

9. Entitlement to an increased disability rating in excess of 10 percent for scar, residual of a right inguinal hernia.

10. Entitlement to an increased disability rating in excess of 10 percent for scar, residual of a left inguinal hernia.

11. Entitlement to a compensable disability rating for a bilateral inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to January 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and has been subsequently transferred to the Nashville, Tennessee, RO.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.

The request to reopen previously denied claims of entitlement to service connection for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, and impotence are granted herein, and the merits of the claim are addressed in the REMAND section of this decision.  

The above issues and the issues of entitlement service connection for benign prostatic hypertrophy, bladder spasms, and abdominal pain as well as entitlement to an increased disability rating for scar, residuals of a right inguinal hernia; scar, residuals of a left inguinal hernia; and bilateral inguinal hernia are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1. A May 2001 rating decision denied the Veteran's original claim for entitlement to service connection for peripheral neuropathy.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

2. Evidence received since the May 2001 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy of the right lower extremity.

3. Evidence received since the May 2001 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy of the left lower extremity.

4. Evidence received since the May 2001 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy of the right upper extremity.

5. Evidence received since the May 2001 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy of the left upper extremity.

6. A May 2001 rating decision denied the Veteran's original claim for entitlement to service connection for impotence, also claimed as erectile dysfunction and premature ejaculation.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

7. Evidence received since the May 2001 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for impotence, also claimed as erectile dysfunction and premature ejaculation.


CONCLUSIONS OF LAW

1. The May 2001 rating decision denying entitlement to service connection for peripheral neuropathy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2. Since the May 2001 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. Since the May 2001 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4. Since the May 2001 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the right upper extremity.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5. Since the May 2001 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the left upper extremity.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6. The May 2001 rating decision denying entitlement to service connection for impotence, also claimed as erectile dysfunction and premature ejaculation, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

7. Since the May 2001 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for impotence, also claimed as erectile dysfunction and premature ejaculation.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for peripheral neuropathy of the right lower extremity,  peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, and impotence any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

II. Merits of the Claims

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

The Veteran's claims were originally denied in a May 2001 rating decision; the Veteran was notified of the denial and his appellate rights, but he did not appeal the decision.  Therefore, the May 2001 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, here, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claims for service connection for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, and impotence was received prior to the expiration of the appeal period stemming from the May 2001 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

Thereafter, the Veteran submitted a statement in April 2007 in which he requested that his claims of entitlement to service connection for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, and impotence be reopened.  This resulted in the November 2007 denial by the RO which is the subject of the current appeal. 

The Board, however, finds that pursuant to 38 C.F.R. § 3.156(b) new and material evidence was received within one year of the issuance of the November 2007 rating decision.  Specifically, regarding his peripheral neuropathy claim, in a November 2007 statement made by the Veteran soon after the issuance of the November 2007 rating decision, he noted clarifications to several statements made in the past regarding his Gulf War exposures and reported peripheral neuropathy to private medical facilities.  Regarding his impotence claim, the Veteran also submitted a statement soon after the issuance of the November 2007 rating decision, stating that he believed his impotence was possibly related to his peripheral neuropathy of the lower extremities.  As such, the new evidence addresses whether his impotence and peripheral neuropathy may be related to his military service; the Board finds that such is new and material evidence.  Therefore, the November 2007 rating decision is not final.  See also Bond, supra; Roebuck, supra; Muehl, supra.

The May 2001 rating action, therefore, represents the last previous final decision on any basis as to the issues of whether the Veteran is entitled to service connection for peripheral neuropathy of the upper and lower extremities and impotence.  Evans v. Brown, 9 Vet. App. 273 (1996).

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Given the newly received evidence since the May 2001 rating decision, namely the Veteran's lay testimony, the Board finds this evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the claims.

Therefore, since there is new and material evidence, the claims of entitlement to service connection for peripheral neuropathy of the right lower right extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, and impotence are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  They now must be readjudicated on the underlying merits, i.e., on a de novo basis.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for peripheral neuropathy of the right lower extremity, is reopened and, to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for peripheral neuropathy of the left lower extremity, is reopened and, to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for peripheral neuropathy of the right upper extremity, is reopened and, to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for peripheral neuropathy of the left upper extremity, is reopened and, to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for impotence, also claimed as erectile dysfunction and premature ejaculation, is reopened and, to that extent only, the appeal is granted.


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Service connection claims

As stated above, the Veteran claims that his disabilities are secondary to his service in the Gulf War.  The Veteran's service personnel records indicate he was stationed in Saudi Arabia from January 1991 to April 1991 during the Defense of Saudi Arabia and Liberation and Defense of Kuwait campaign. 

Regarding the issues of peripheral neuropathy of the bilateral upper and lower extremities, the Board notes that it is unclear whether the Veteran has an actual diagnosis of peripheral neuropathy.  The Board acknowledges that while the Veteran has complained of pain, numbness, tenderness, and tingling in his upper and lower extremities, the record, however, does not support a clear diagnosis of the Veteran's symptomatologies. 

The Veteran underwent a VA Gulf War examination in July 2007 where he was diagnosed with "[p]eripheral neuropathy symptoms" of unknown etiology; however, no opinion or rationale was offered.  Furthermore, the Veteran has stated that his report of complaints of symptoms and his exposure to environmental toxins during service were misrepresented by the examiner in the report.  

According to a June 2009 VA treatment record, after the Veteran underwent various tests to determine a diagnosis for his symptomatology, the VA physician stated "[a]ll test[s] came back negative, explained to [the Veteran] results, but he stated that in the [1990s] he had an EMG that showed [peripheral neuropathy]." 

Furthermore, a November 2009 private treatment record from the Conrad Pearson Center indicated he had a diagnosis of peripheral neuropathy without any supporting explanation.

As such, the Board finds that given the Veteran's lay statements and the evidence of record, he should be afforded a new VA examination to clarify whether or not the Veteran has a diagnosis of peripheral neuropathy, or any other neurological disorder, and resolve whether the Veteran's symptomatology is etiologically related to his military service.

Regarding the issue of impotence, also claimed as erectile dysfunction and premature ejaculation, the Board also notes that this disability was addressed by the July 2007 VA Gulf War examination.  The Board, however, finds that the VA examination is inadequate to render a decision as to this issue.  The Veteran has also claimed that it may be secondary to peripheral neuropathy of the lower extremities, which has yet to be addressed.  As such, a new VA examination and opinion addressing this theory of entitlement much be completed

Furthermore, regarding the Veteran's claims for entitlement to service connection for impotence (namely, erectile dysfunction) and benign prostatic hypertrophy as based on exposure to environmental toxins while serving in the Persian Gulf, although there is a presumption of service connection for specific qualifying chronic disabilities, as defined by law, these disabilities do not include erectile dysfunction or benign prostatic hypertrophy.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013).  Here, the question is not whether erectile dysfunction and benign prostatic hypertrophy are linked to "Gulf War syndrome."  Instead, the question here is whether the Veteran was exposed to environmental toxins during his Persian Gulf deployments, which at least as likely as not resulted in the development of erectile dysfunction and benign prostatic hypertrophy.  The evidence of record does not sufficiently address this matter.  As such, a new examination and opinion are necessary.

Finally, regarding the claims for entitlement to service connection for bladder spasms and abdominal pain, it is unclear to the Board whether these symptomatologies are: 1) part of the Veteran's current claims; 2) a separate disability that has yet to be diagnosed; or 3) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms as defined by 38 C.F.R. § 3.317.  As such, a VA examination is necessary in this case for further development of the evidence.

Given the above, the Board finds that VA's duty to provide VA examinations and obtain medical opinions regarding the claims for entitlement to service connection for peripheral neuropathy of the upper and lower extremities, impotence, benign prostatic hypertrophy, bladder spasms, and abdominal pain has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim). Thus, the issues must be remanded so that the Veteran may be afforded VA examinations and medical opinions can be obtained.

Increased rating claims

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Here, the Board finds that the most recent VA examination of the Veteran's scar, residuals of a right inguinal hernia; scar, residuals of a left inguinal hernia; and bilateral inguinal hernia was conducted nearly seven years ago in May 2007.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a current VA examination.

Finally, the Board notes that the most recent VA treatment record within the claims file is dated August 2009.  As such any additional treatment records that have not yet been obtained and associated with the claims file should be sought.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names, locations and approximate dates of medical treatment received for the disorders at issue since August 2009.  All identified records should be obtained and associated with the claims file.  

Whether or not the Veteran replies, all VA treatment records, dated since August 2009, must be obtained and associated with the claims file.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim(s) and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can provide alternative forms of evidence.

2. Ask the Veteran to provide corroborating/additional evidence of his claimed exposure to toxins in the Persian Gulf, to include statements of his exposure to specific toxins, or descriptions of observable signs which have caused him to believe he was exposed to such toxins, as well as the specific locations and time frames of such exposure. 

3. Upon completion of the above to the extent possible, afford the Veteran a VA examination with an appropriate specialist in order to ascertain the nature and etiology of the Veteran's claimed disability of peripheral neuropathy of the bilateral upper and lower extremities, as due to exposure to environmental hazards of the Gulf War, including undiagnosed illness.  Specifically, the examiner is asked to determine whether the Veteran has a diagnosis of peripheral neuropathy or other separate neurological disorder(s).

The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

a. Is it at least as likely as not (50 percent or greater probability) the peripheral neuropathy of the bilateral upper and lower extremities, if diagnosed, or any other diagnosed neurological disorder(s), originated in or during service or is otherwise attributable to military service or any event thereof, including exposure to any environmental toxins during his military service?

b. If the Veteran does not have a diagnosis, is it at least as likely as not (50 percent or greater probability) that the Veteran's complaints are indicative of any undiagnosed illness attributable to his service in the Southwest Asia Theatre Operations during the Gulf War?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence as to find against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4. Upon completion of the above to the extent possible, afford the Veteran a VA genitourinary examination with an appropriate specialist in order to ascertain the nature and etiology of the Veteran's claimed disability of impotence, also claimed as erectile dysfunction and premature ejaculation, to include as secondary to peripheral neuropathy of the lower extremities and/or as due to exposure to environmental hazards of the Gulf War, including undiagnosed illness; and the disability of benign prostatic hypertrophy, as due to exposure to environmental hazards of the Gulf War, including undiagnosed illness.  

The VA examiner is requested to address the following questions regarding the Veteran's claim for impotence, providing a rationale for each opinion offered:

a. Is it at least as likely as not (50 percent or greater probability) the claimed disability of impotence, also claimed as erectile dysfunction and premature ejaculation, originated in or during service or any event thereof, including exposure to any environmental toxins during his military service?

b. If not, is the impotence, also claimed as erectile dysfunction and premature ejaculation, at least as likely as not (50 percent or greater probability) secondary to, or aggravated by, any service-connected disability, namely peripheral neuropathy or alternatively; 

c. If the Veteran does not have a diagnosis of impotence, is it at least as likely as not (50 percent or greater probability) that the Veteran's complaints are indicative of any undiagnosed illness attributable to his service in the Southwest Asia Theatre Operations during the Gulf War?

Regarding the claim for benign prostatic hypertrophy, the examiner should address whether it is at least as likely as not (50 percent or greater probability) the claimed disability originated in or during service or any event thereof, including exposure to any environmental toxins during his military service.

Finally, regarding the Veteran's claim for bladder spasms, the examiner is asked whether it is 1) a manifestation of the Veteran's current claims; 2) a separate disability that has yet to be diagnosed; or 3) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms as defined by 38 C.F.R. § 3.317.

If the bladder spasms are not part of a disability already claimed by the Veteran, the examiner is asked:

a. Is it at least as likely as not (50 percent or greater probability) that bladder spasms, originated in or during service or any event thereof, including exposure to any environmental toxins during his military service?

b. If not, is it at least as likely as not (50 percent or greater probability) secondary to, or aggravated by, any service-connected disability; 

c. If a diagnosis cannot be rendered, is it at least as likely as not (50 percent or greater probability) that the Veteran's complaints of bladder spasms are indicative of any undiagnosed illness attributable to his service in the Southwest Asia Theatre Operations during the Gulf War?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of service incurrence as to find against such matter.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against the claim.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5. Upon completion of the above to the extent possible, afford the Veteran a VA examination with an appropriate examiner in order to ascertain the nature and etiology of the Veteran's claimed disability of abdominal pain, as due to exposure to environmental hazards of the Gulf War, including undiagnosed illness.  

The examiner is asked whether the abdominal pain is  1) a manifestation of the Veteran's current claims; 2) a separate disability that has yet to be diagnosed; or 3) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms as defined by 38 C.F.R. § 3.317.

If the abdominal pain is not part of a disability already claimed by the Veteran, the examiner is asked:

a. Is it at least as likely as not (50 percent or greater probability) the abdominal pain disability, originated in or during service or any event thereof, including exposure to any environmental toxins during his military service?

b. If not, is it at least as likely as not (50 percent or greater probability) secondary to, or aggravated by, any service-connected disability; 

c. If a diagnosis cannot be rendered, is it at least as likely as not (50 percent or greater probability) that the Veteran's complaints of abdominal pain are indicative of any undiagnosed illness attributable to his service in the Southwest Asia Theatre Operations during the Gulf War?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of service incurrence as to find against such matter.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against the claim.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6. Finally, once remand instructions #1 and #2 have been completed to the extent possible, the Veteran should be scheduled for a VA examination before an appropriate examiner to determine the current level of severity of his service-connected scar, residuals of a right inguinal hernia; scar, residuals of a left inguinal hernia; and bilateral inguinal hernia. 

Regarding the Veteran's scars, the examiner is to perform all indicated tests and studies, and describe in detail all symptomatology associated with the Veteran's scarring, including whether the scarring is deep, results in limitation of motion, is unstable (there is frequent loss of covering of the skin) or is painful on examination.  The measurements of the scarring, in either square inches or square centimeters, should also be noted. 

The examiner also should comment on the current extent of the service-connected bilateral inguinal hernia.  The examiner should describe all findings in detail, specifically noting whether a hernia has recurred, whether it is small or large, whether it is reducible or well supported by a truss or belt, whether it is operable or considered inoperable, and whether it is well supported or not under ordinary conditions.

Also comment on whether there is any limitation of motion or other function as a result of this disability. 

Furthermore, the examiner should discuss the severity of any other impairment that is associated with this disability. 

The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  All findings, including functional limitations, with respect to the scars and inguinal hernia should be set forth in the examination report.

7. Upon completion of the foregoing, review the examiner's reports to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

8. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If any claim remains denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


